Citation Nr: 0312524	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO decision, which denied 
service connection for a skin disorder, a stomach disorder 
and headaches.  

In October 2000, the Board remanded the case to the RO for 
additional development of the record.  

In an October 2002 decision, the RO granted service 
connection for headaches.  Thus, that issue is no longer for 
appellate consideration.  

In a January 2003 statement, the veteran stated that he 
wished to withdraw his appeal in regard to service connection 
for a stomach disorder.  Thus, the sole issue for appellate 
consideration is service connection for a skin disorder.    



REMAND

During the pendency of the veteran's appeal, The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claim.  

In October 2000, prior to the enactment of the VCAA, the 
Board remanded this case to the RO for additional 
development.  After the case was returned to the Board for 
appellate disposition in January 2003, following additional 
development, the Board found that the RO had not apprised the 
veteran of the redefined obligations of VA, as contained in 
the VCAA.  

In a March 2003 letter, the Board informed the veteran about 
the VCAA and VA's duties under the Act.  The Board informed 
him that he had 30 days from the date of the letter in which 
to respond with any additional evidence or argument.  He did 
not respond.  

Subsequently, in the decision of the U.S. Court of Appeals 
for the Federal Circuit, D.A.V. et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003), the Court 
invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), which are 
provisions promulgated by the VA authorizing the Board to, 
among other things, correct a procedural defect or undertake 
additional development in a case, without having to remand 
the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

Thus, as applied to the instant case, the veteran has one 
year, and not 30 days as indicated in the March 2003 letter, 
in which to respond to the March 2003 letter that the Board 
furnished him regarding the VCAA and what evidence was needed 
to substantiate his claim of service connection.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above, it is the Board's opinion that a remand 
is required.  

The Board notes that, on remand, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran and obtaining any additional medical 
or other evidence, as deemed appropriate.  See VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his service connection claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The RO must also 
ensure that the veteran has been afforded the requisite time 
and opportunity to respond, in accordance with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of service 
connection for a skin disorder.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

2.  Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition, but only 
after the veteran has been afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




